J-S01007-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ROOSEVELT-BENTMAN TRUST FOR              :      IN THE SUPERIOR COURT OF
AMERICAN VOTERS INTER VIVOS              :            PENNSYLVANIA
TRUST                                    :
                                         :
                                         :
                                         :
APPEAL OF: HONORABLE PETER J.            :
WIRS, TRUSTEE OF THE INTER VIVOS         :
TRUST                                    :           No. 796 EDA 2015

             Appeal from the Order entered February 4, 2015
          in the Court of Common Pleas of Philadelphia County,
          Orphans' Court Division, No(s): Control No. 97-141397
                            No. 608 IV of 2014

BEFORE: GANTMAN, P.J., MUNDY and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                   FILED FEBRUARY 29, 2016

     Peter J. Wirs (“Wirs”), as Trustee of the Roosevelt-Bentman Trust for

American Voters Inter Vivos Trust (“the Trust”), appeals from the Order

dismissing, with prejudice, the Petition to Confirm Arbitration Award (“the

Petition to Confirm”) filed by the 59th Republican Ward Executive Committee

(“the 59th Ward”).1 We affirm.

     The trial court concisely summarized the relevant         factual and

procedural history in its Pa.R.A.P. 1925(a) Opinion, and we adopt it for the




1
  Wirs is an Officer of the 59th Ward, which is not a party to the instant
appeal.
J-S01007-16


purpose of this appeal. See Trial Court Opinion, 5/29/15, at 1-5.2, 3

      Following the filing of the Notice of Appeal, the trial court did not order

Wirs to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. Wirs did not file a concise statement. In its Opinion, the trial court

explained that “Wirs was not ordered to submit a Statement of Errors

pursuant to Pa.R.A.P. 1925(b) based on his prior filings[,] which were

confusing, prolix and non-responsive either to the [trial c]ourt’s inquiries or

the issues.” Id. at 5.

      On appeal, Wirs presents the following issue for our review: “Did the

court below err by failing to apply the mandatory provision of the


2
  As an addendum, we observe that the amount of the arbitration award
entered against the Republican National Committee (“RNC”) was
approximately $20 million dollars.    According to Wirs, “[t]he RNC, on
February 26, 2009, pledged $20 million to the Trust, to supersede fund-
raising efforts proposed by Dr. John Templeton, Jr. The RNC then reneged
on its $20 million pledge.”     Reply Brief for Appellant at 3 (footnotes
omitted).
3
   Wirs advanced scant facts in his brief (merely one sentence plus a
footnote), and provided no citation to the record concerning the facts he did
discuss. See Pa.R.A.P. 2117 (governing the requirements for the statement
of the case). Notably, Wirs failed to identify the arbitrator(s) who presided
over the alleged arbitration hearing, but acknowledged that he was an
arbitrator. See, e.g., Reply Brief for Appellant at 5 (stating that “there were
three co-trustees serving as arbitrators”). In its Opinion, the trial court
observed that while Wirs “failed to specifically identify the arbitrator, since []
Wirs is the only Trustee ever mentioned or identified, this leads to the
inescapable conclusion that [] Wirs was in fact the arbitrator for the
arbitration hearing.” Trial Court Opinion, 5/29/15, at 7. We discern nothing
in the record to contradict the trial court’s finding in this regard, and like the
trial court, are troubled by Wirs’s lack of transparency in disclosing the
essential facts. See id. at 11 (disapproving of “[t]he unwillingness of [Wirs]
to permit the tribunal’s actions to be viewed with transparency”).


                                   -2-
J-S01007-16


Pennsylvania Uniform Arbitration Act [], 42 Pa.C.S.A. § 7342(b), for

confirmation of an arbitration award and entry of judgment when each

statutory qualification for the confirmation is uncontroverted[?]”     Brief for

Appellant at 1.4

      As Wirs’s challenge to the trial court’s failure to properly apply section

7342(b) turns on a question of law, our scope of review is plenary, and the

standard of review is de novo. Castellani v. Scranton Times, L.P., 124
A.3d 1229, 1240 (Pa. 2015).

      An arbitration award in a common law arbitration is binding, and may

only be vacated or modified where “it is clearly shown that a party was

denied a hearing or that fraud, misconduct, corruption or other irregularity

caused the rendition of an unjust, inequitable or unconscionable award.” 42

Pa.C.S.A. § 7341; see also Andrew v. CUNA Brokerage Servs., 976 A.2d
496, 500 (Pa. Super. 2009).      An “irregularity” that requires reversal of a

common-law arbitration award refers to the process employed in reaching

the results of the arbitration, not to the result itself. Chervenak, Keane &

Co., Inc. v. Hotel Rittenhouse Assocs, Inc., 477 A.2d 482, 485 (Pa.

Super. 1984). The party challenging a common law arbitration award “bears


4
 There are two arbitration acts in Pennsylvania, the Uniform Arbitration Act,
42 Pa.C.S.A. § 7301 et seq., governing statutory arbitration, and 42
Pa.C.S.A. § 7341 et seq., governing common law arbitration. Moscatiello
v. Hilliard, 939 A.2d 325, 327 (Pa. 2007). The instant case implicates the
provisions regarding common law arbitration. The provision Wirs relies
upon, 42 Pa.C.S.A. § 7342(b), sets forth a 30-day time limit for challenging
common law arbitration awards.


                                  -3-
J-S01007-16


the burden to establish both the underlying irregularity and the resulting

inequity by clear, precise, and indubitable evidence.” Andrew, 976 A.2d at

500 (citation omitted).

             Arbitration, while not surrounded by the technical
      procedural safeguards incident to litigation, is not a wholly
      informal process and requires for its validity the observance of
      certain minimum standards indispensable to the securing of a
      fair and impartial disposition of the merits of a controversy.
      These minimum standards require that both parties are provided
      with notice, all the arbitrators must sit at the hearing, each side
      is entitled to be heard and to be present when the other party’s
      evidence is being given and, unless the submission allows a
      decision by a majority of the arbitrators, all must join in the
      award.

Id. at 501 (internal citation and quotation marks omitted) (citing Allstate

Ins. Co. v. Fioravanti, 299 A.2d 585, 588 (Pa. 1973) (stating that once a

dispute has been submitted to arbitration, the parties are entitled to a

hearing with “the necessary essentials of due process, i.e., notice and

opportunity to be heard and to defend in an orderly proceeding adapted to

the nature of the case before a tribunal having jurisdiction of the cause.”)).

      Initially, we observe that in Wirs’s Argument section, he presents

numerous distinct allegations of error, many of which are not fairly

suggested by the sole issue set forth in his Statement of Questions

Presented, and were not raised before the trial court. See Pa.R.A.P. 2116(a)

(stating that “[n]o question will be considered unless it is stated in the

statement of questions involved or is fairly suggested thereby.”); Pa.R.A.P.

302(a) (stating that a claim cannot be raised for the first time on appeal).



                                  -4-
J-S01007-16


      By requiring that an issue be considered waived if raised for the
      first time on appeal, our [appellate C]ourts ensure that the trial
      court that initially hears a dispute has had an opportunity to
      consider the issue.       This jurisprudential mandate is also
      grounded upon the principle that a trial court must be given the
      opportunity to correct its errors as early as possible.

In re F.C. III, 2 A.3d 1201, 1212 (Pa. 2010) (citations and ellipses

omitted). To the extent that Wirs’s several claims are not fairly suggested

by the issue raised in his Rule 2116(a) statement, and/or were not

preserved in the trial court, these claims are waived. See In re F.C. III, 2
A.3d at 1212 (finding waiver under Pa.R.A.P. 302(a) where the appellant

failed to raise certain issues before the trial court); Krebs v. United Ref.

Co., 893 A.2d 776, 797 (Pa. Super. 2006) (finding waiver under Pa.R.A.P.

2116(a), and observing that this Court will not ordinarily consider any issue

that is not set forth in or suggested by the statement of questions

involved).5

      Wirs argues that the trial court erred by dismissing the Petition to

Confirm, as the court was required by 42 Pa.C.S.A. § 7342(b) to confirm the

arbitration award and enter judgment against RNC. See Brief for Appellant

at 4-6. Section 7342(b) provides, in relevant part, that “[o]n application of

5
   In so holding, we observe that the trial court’s decision not to order Wirs to
file a Pa.R.A.P. 1925(b) concise statement does not thereby allow him to
present on appeal claims that he neither preserved below nor set forth in his
statement of questions presented. Indeed, the trial court determined that it
would be unwise to order Wirs to file a concise statement, given his
“confusing [and] prolix” prior filings. To the extent that Wirs challenges the
trial court’s “framing the issues on appeal” in its Pa.R.A.P. 1925(a) Opinion,
Brief for Appellant at 15, we discern no error or abuse of discretion, as the
court merely framed the relevant issues presented by Wirs’s verbose filings.


                                   -5-
J-S01007-16


a party made more than 30 days after an award is made by an arbitrator

under section 73416 (relating to common law arbitration), the court shall

enter an order confirming the award and shall enter a judgment or decree in

conformity with the order.” 42 Pa.C.S.A. § 7342(b) (emphasis added); see

also Brief for Appellant at 4-6.          Wirs contends that because RNC did not

contest the Petition to Confirm, the trial court was obligated by section

7342(b) to confirm the arbitration award and enter judgment against RNC.

Brief for Appellant at 5, 6 (relying on Beriker v. Permagrain Prods., 500
A.2d 178, 179 (Pa. Super. 1985) (observing that use of the word “shall” in

section 7342(b) must be interpreted as mandatory)); see also Brief for

Appellant at 7 (asserting that “[Wirs’s] legal arguments should end on the

fact that there was no answer [by RNC] to the Petition to Confirm.”).

Additionally, Wirs argues that the trial court “erred by questioning the

arbitrators’   jurisdiction[,]”   since    “[a]ny   challenge   to   the   arbitrators’

jurisdiction was required to be raised before the arbitrators[;] if not timely

raised before the arbitrators, any challenge on jurisdictional grounds is

6
   Section 7341 is particularly relevant to this appeal, and provides as
follows:

    The award of an arbitrator in a nonjudicial arbitration which is not
    subject to Subchapter A (relating to statutory arbitration) or a similar
    statute regulating nonjudicial arbitration proceedings is binding and
    may not be vacated or modified unless it is clearly shown that a
    party was denied a hearing or that fraud, misconduct, corruption or
    other irregularity caused the rendition of an unjust, inequitable or
    unconscionable award.

42 Pa.C.S.A. § 7341.


                                     -6-
J-S01007-16


irrevocably waived.”     Brief for Appellant at 10 (capitalization omitted).

Moreover, Wirs argues that “[t]he [trial court] erred by failing to recognize

that the [a]rbitrators did not violate the RNC’s right to due process by

proceeding in absentia, because the RNC did not deny that it had due

notice.”    Id. at 12; see also Reply Brief for Appellant at 3 (averring that

“RNC received notice of [the arbitration a]ward on June 10, 2009[,] by

email.”).

      In its Pa.R.A.P. 1925(a) Opinion, the trial court addressed Wirs’s

claims, set forth the applicable law, and determined that Wirs is not entitled

to relief because (1) the arbitration forum failed to establish in personam

jurisdiction over RNC; and (2) the arbitration award was unenforceable

under 42 Pa.C.S.A. § 7341, in that RNC was not given proper notice of the

alleged arbitration hearing, which resulted in the entry of an award that was

unjust, inequitable and unconscionable. See Trial Court Opinion, 5/29/15,

at 7-9 (beginning first full paragraph on p. 7); see also id. at 11 (stating

that “[t]he unwillingness of [Wirs] to permit the tribunal’s actions to be

viewed with transparency, and the failure to prove the necessary elements

of due process, left the [t]rial [c]ourt with no recourse but to have dismissed

this matter.”).   The trial court’s sound analysis is supported by the law and

the record, and we affirm on this basis with regard to Wirs’s claims on

appeal, see id. at 7-9, albeit with the following addendum.




                                  -7-
J-S01007-16


       There is no merit to Wirs’s contention that the trial court was

statutorily bound to confirm the arbitration award under 42 Pa.C.S.A.

§ 7342(b). As mentioned above, section 7342(b) specifically references an

award by an arbitrator under section 7341.          As the trial court properly

determined, the arbitration award entered in this case was unenforceable

under section 7341 because “the apparent identity of forum, moving party,

and    arbitrator   render[ed]     the   award     unjust,   inequitable,   and

unconscionable.”     Trial Court Opinion, 5/29/15, at 7 (referencing 42

Pa.C.S.A. § 7341); see also Andrew, 976 A.2d at 500.           For this reason,

Wirs’s reliance upon Beriker, supra, is unavailing. Beriker merely stands

for the proposition that where a valid and enforceable arbitration award is

entered, and the prevailing party seeks to confirm the award after more

than thirty days had elapsed from the date of the award, section 7342(b)

requires the trial court to confirm the award.      See Beriker, 500 A.2d at

179.   In the instant case, the award entered after the arbitration hearing

(presuming such hearing actually occurred) was never enforceable because

of lack of jurisdiction and a violation of section 7341.

       Accordingly, we conclude that the trial court correctly dismissed the

Petition to Confirm the arbitration award.

       Order affirmed.




                                   -8-
J-S01007-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/29/2016




                          -9-
.   .· .. '" ,,,   ·~.- .•...•.•    1••.·-,.·                                                                                Circulated 01/27/2016 11:10 AM
    RooseveltBentman Trust For Tne American Voter. In



      Ill I I Ill 11111111111111111111111
                     20140060807036

                                   IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                                                  ORPHANS' COURT DIVISION

                                                                        O.C. No. 608 IV of 2014

                                                                            Control No. 141397

                                                ROOSEVELT-BENTMAN                  TRUST FOR AMERICAN VOTERS,

                                                                             Inter Vivos Trust

                                                                                   OPINION


                                                Appellant, Peter Wirs, Trustee of the Roosevelt-Bentman Trust for American

                            Voters, (hereinafter referred to as "Mr. Wirs"), appeals from the Trial Court's Decree

                             dated February 2, 2015, dismissing the 591h Republican Ward Executive

                              Committee's Petition to Confirm Arbitration Award. Appellees are the Republican ·

                             National Committee and the Charitable Trust and Organization Section of the

                              Pennsylvania Office of the Attorney General.1



                                   Facts and Procedural History

                                                The 59th Republican Ward Executive Committee, (hereinafter referred to as

                                   "Petitioner"), established the Roosevelt-Bentman Trust for American Voters,




                                   1The
                                         Republican National Committee was the Respondent listed in the Petition to Confirm Arbitration Award. ;
                                   However, the Superior Court docket lists the Charitable Trust and Organization Section of the Pennsylvania Office
                                   of the Attorney General as Appellee and the Republican National Committee as a Participant. The Attorney        ·
                                   General's Office did not actively participate in the Trial Court proceedings.
      (hereinafter referred to as the "Trust"), on October 4, 2007.2               The Republican

      National Committee is alleged to be a qualified beneficiary of the Trust,' however' it

      denies any involvement with, or any interest in the Trust.4

             On May 2, 2014, Petitioner 59th Republican Ward Executive Committee filed
                                                                                                 i



      a Petition to Confirm Arbitration Award, alleging that an arbitration hearing had

      been held, which resulted in an award entered in its favor and against the Republicb

      National Committee.          The award purportedly became effective June 12, 2009,5 and

      Petitioner sought confirmation of the award and entry of judgment.6

              On the same date as Petitioner's Petition to confirm the arbitration award, Mr.

      Wirs filed a Petition for Declaratory Judgment on behalf of the Trust, (hereinafter

      referred to as "Mr. Wirs' Petition").             The Trial Court dismissed Mr. Wirs' Petition

       on May 21, 2014 due to numerous irregularities and deficiencies, including: failure

       to request specific relief, failure to identify issues, respondents, and relevant Trust ·

       provisions,     violation of the Rules of Civil Procedure as the petition was not !n

       paragraph form and was unnecessarily anecdotal, prolix, and devoid of necessary

       specific factual allegations which would justify relief, and failure to include a copy
;,
                                                                      7
r ,
       of the arbitration award which he sought to enforce.



       2 Petition to Confirm Arbitration Award, p. 2.
       3
         Petition to Confirm Arbitration Award, p. 3.
       4
         On The Record Conference, N.T. 10/02/14, p. 13-15.
       5 Petition to Confirm Arbitration A ward, p, 3-4.
       6
         Petition to Confirm Arbitration Award, p, 4.
       7
         Decree Dated 05/2 J /14, Control # 14140 I.

                                                              2
        Mr. Wirs filed Exceptions, but then withdrew his Petition on July 3, 2014.

The Trial Court dismissed the Exceptions on July 9, 2014 before receiving the

praecipe for withdrawal.'            No appeal was taken by any of the parties to the Trial

Court's ruling on Exceptions.

       On October 2, 2014, the Trial Court held an On the Record Conference on the

remaining outstanding Petition of the 59th Republican Ward Executive Committee

to Confirm Arbitration Award. Present at the hearing were Jonathan Goldstein, Esq.

and Britain Henry, Esq. for the Republican National Committee, who appeared

specifically to challenge propriety of service. Also present were Lawrence Otter,

Esq. for the Petitioner and Mr. Wirs as Trustee and Settlor.9 At the

the conference, the Trial Court ordered both parties to submit, within 60

Memorandum of Law, discretely and concisely addressing two issues: 1) whether

the Orphans' Court is the proper venue to confirm the arbitration award and entera
                                                                                                                 t

judgment, and 2) whether the arbitration forum had obtained jurisdiction over the                                i




 Republican National Committee.'?




 8
   Decree Dated 07/9/14, Control #141401.
 9 N.T. 10/2/14, p. 6. Mr. Wirs identified himself on the record as: "I am Peter J. Wirs. I am the Trustee ofithe
 Roosevelt Bentman Trust. And for the record, I am an officer of the Settlor, so - but I am here today as the Trustee
 and the Settlor, as well as the Republican National Committee, as well as all political party committees are (my
 beneficiary {sic}, ... "                                                                                         l
 to Decree Dated 10/06/14, Control #141397.

                                                          3
      Pursuant to the Trial Court's Decree, the Republican National Committ,ee

filed its Memorandum on December 4, 2014, and Petitioner 59th Republican Ward

Executive Committee's was received on December 9, 2014.

      Thereafter, on December 11, 2014, the Republican National Committee fil~d
                                                                                                         t
                                                                                       11
a Motion to Strike Petitioner's Untimely Memorandum of Law,                                 and in response,

Petitioner filed a Motion for Filing to Be Deemed Filed as of Submission Date.12

The Republican National Committee replied on January 8, 2015.

       On February 2, 2015, the Trial Court entered a Decree and Memorandtlm

dismissing the 59th Republican Ward Executive Committee's                                      Petition with

prejudice. The Trial Court found that the arbitration forum did riot have jurisdictfon

over the Republican National Committee and therefore the purported award could

not be given legal recognition. Given the circumstances, the award was unjust,

 inequitable, unconscionable and in violation of due process. Further, the Orphans'
                                                                                                             1·




 Court has jurisdiction to determine whether an inter vivos trust has used a lawful

 process in attempting :10 confirm an arbitration award, even where the Court does

 not have jurisdiction to confirm the award itself.

        On March 6, 2015, Mr. Wirs, as Trustee, appealed the Trial Court's decision

 dismissing the Petition to Confirm Arbitration Award. Similar to Mr. Wirs' prior




 II
   Respondent's Motion to Strike, Control #144010.
 12Petitioner's Motion for Filing to be Deemed as Filed as of Submission Date, Control # 150022.

                                                         4
filings with the Court, the Notice of Appeal used the same cunous language

indicating "c/o Victor A. Young, Esq., General Counsel," as his address. Moreover,

the cover sheet for the appeal indicates that the filing attorney and the filing party

are Peter J. Wirs, and the appeal was signed by Mr. Wirs himself, which has led.to

further uncertainty as to Mr. Young's role."

       No appeal was filed by the Petitioner 59th Republican Ward Executive

Committee or by the Republican National Committee.

Statement of Issues

        The Trial Court shall address the issues upon which this matter was decided

in a succinct, orderly fashion. Mr. Wirs was not ordered to submit a Statementiof

Errors pursuant to Pa.R.A.P. l 925(b) based on his prior filings which Wyre

confusing, prolix and non-responsive either to the Court's inquiries or the issues.

         The issues are as follows:

    1. Did the Trial Court err in finding the alleged arbitration award has no
       legal effect based on the forum's lack of in personam jurisdiction over the
       Republican National Committee?                                           1

     2. Was the Trial Court correct in finding, based on the procedures used ,by
        the arbitration forum, that the award entered was unjust, inequitable and
        unconscionable and that the arbitration hearing was held in violationi                                         of
        due process?



 13 Attorney Young previously !med a Withdrawal of Appearance on behalf of the Trust on 9/22/2014.                     _
 asserted on the record that Mr. Young is counsel to him, as Trustee, and his address for service is c/o Mr. Young. l~LT.
 10/2/14, p. 37-39. Mr. Young has not attempted to either clarify his role or prevent the representation that he is counsel
 by advising the Court to what degree he is herein involved, or the nature of his involvement.                         ·

                                                             5
  3. Does the Orphans' Court have jurisdiction to determine whether an inter
     vivos trust is being used for improper purposes?                     ·

  4. Does Mr. Wirs, the arbitrator who entered the purported award, have
     standing to appeal the Court's Decree nullifying his decision?



Discussion

      In the interest   of judicial   economy, the discussion section of this Court's

Memorandum enteredl on February 2, 2015 contemporaneously with the Court's

Decree, is incorporated herein by reference in this Opinion, as it directly discusses

the first three issues on appeal:

   1. The Trial Count did not err in finding the alleged arbitration award has
      no legal effect based on the forum's lack of in personam jurisdiction over
      the Republican.National Committee.
                         :                                                         '.



   2. The Trial Court correctly found, based on the procedures used by the
      arbitration forum, that the award entered was unjust, inequitable and
      unconscionable and that the arbitration hearing was held in violationof
      due process.
                             :                                                          ~      '




    3. The Orphans' Court has jurisdiction to determine whether an inter vi~os
       trust is being used for improper purposes.
                                                                                        ·;
                                                                                         ',·


    The pertinent secticlns of the Trial Court's Memorandum of February 2, 2015 ~re

 more fully set forth as follows:

              An arbitration award in a nonjudicial arbitration is binding and may not
       be vacated or modified "unless it is clearly shown that a party was denied a
       hearing or fraud, misconduct, corruption or other irregularity caused tile
       rendition of an iunjust, inequitable, or unconscionable award." 42 Pa.C(S.
       §7341. The type of irregularity "refers to the process employed in reaching

                                              6
the result of the [arbitration, not the result itself." Gwin Engineers v. Cricket
Club Estates Development Group, 555 A.2d 1328 (Pa.Super. 1989) citing
Chervenak, Keane & Co., Inc. v. Hotel Rittenhouse Assoc., Inc. 477 A.2d4~2
(Pa.Super. 1984).                                                                   :
          In the present matter, the Court ordered Petitioner to address the issue
of Jurisdiction and Venue. Not only did it fail to do so, it failed to supply the
most essential of information, not only in its petition but also in its
memorandum. It failed to identify the arbitrator, the date and place of the
 arbitration hearing, and the details of notice and/or service to establish
jurisdiction.        ·                                                                .
          While petitioner failed to specifically identify the arbitrator, since Mr.
 Wirs is the only Trustee ever mentioned or identified, this leads to the
 inescapable conclusion that Mr. Wirs was in fact the arbitrator for the
 arbitration hearing. Given his position as Trustee, as well as an officer of the
 Petitioner 59th Republican Ward Executive Committee and the party initiating
 the arbitration and seeking confirmation of the award, he was anything but
 impartial.            .                                                                •
           In addition to Petitioner's failure to provide indication of even tp.e
  semblance of a hearing, it is unquestionable that the arbitration forum lacked
  in personam jurisdiction over Respondent. In order for an arbitration forum
  to have jurisdiction over an entity, it must be proven that the entity was
  properly served. Reco Equip., Inc. v. John T. Subrick Contracting, Inc., 78.0
  A.2d 684, 687 (Pa. Super. 2001). Where service has not otherwise been agreed
  to, service pursuant to our Rules of Civil Procedure (which are applicable-in
  Orphans' Court matters) is required.                                                    ,
            Petitioner, willfully failed to disclose facts which would have
   constituted service, thereby establishing jurisdiction over Respondent,
   Instead, Petitioner chose to 'make the bold, unsupported assertion in ~ts
   Memorandum that jurisdiction had been waived.                                          ;
            Petitionerj s factual allegations, scant as they are, depict a proceeding
   which is foreign to our concept of due process. Except for the 1960's
   television comedy about the fictional town of"Mayberry," no one, learnedjin
   the law or not, believes that in America, a judge, party, and prosecutor who
   all share the same identity can render a decision that is given the weightof
    law. Even in "Mayberry," the fact that the sheriff was also the justice of the
    peace and the mayor was part of the ridiculous scenario that made the show
    laughable.           :                                                                  }
            Petitioner;' s failure to disclose all pertinent facts leaves the Court with
    the conclusion that the apparent identity of forum, moving party, and
    arbitrator renders the award unjust, inequitable, and unconscionable.

                                           7
                Despite ~eing given a second opportunity by this Court's Decreelof
        October 6, 2014 to provide specific facts concerning jurisdiction, and upon
        Petitioner's complete failure to do so, we conclude that the arbitration forum
        never obtained jurisdiction over Respondent by either actual service or by
        voluntary submission.                                                           i
                 While the Trustee in this matter, Mr. Wirs, has exhibited great
        knowledge of legal terminology, nowhere has he or his attomey(s) attempted
        to address the I question of jurisdiction and service, except to offer the
        untenable representation that neither is applicable. The failure to render ;an
        explanation as required by this Court's order is fatal to the claim and this Court
        cannot give the arbitration hearing any legal recognition whatsoever.             ,
                 This Court is greatly concerned that an astute Petitioner and more than
         one lawyer have failed to render what is, in our country a universal right, due
         process of law.J Due process protects an entity from being subject to the
         binding judgments of a forum with which there are no meaningful "contacts,
         ties, or relations." Kubick v. Letteri, 614 A.2d 1110, 1113 (Pa. 1992); Irtt'l
         Shoe Co. v. State of Wash., Office of Unemployment Comp. & Placement,
         326 U.S. 310, 3!19, 66 S. Ct. 154, 160 (1945). "At a minimum, due process
         requires notice and right to be heard." Cleveland Bd. of Educ. v. Loudermill,
         470 U.S. 532, 512, 105 S. Ct. 1487, 1493 (1985).                                   ,.
                 Further, an arbitration hearing is "not a wholly informal process       and
          requires for its validity the observance of certain minimum standards
          indispensable td the securing of a fair and impartial disposition of the merits
          of the controversy." Andrew v. CUNA Brokerage Servs., Inc., 976 A.2d 4~6,
          501 (Pa. Super.!2009) quoting, Scholler Bros v. Otto A.C. Hagen Corp., t44
          A.2d 321, 322 (Pa. Super. 1945). These minimum standards require thatall
          parties are provided with proper notice, all the arbitrators sit at the hearing,
           each side is entitled   to be heard and to be present when the other party's
                             \                                                              ·.
           evidence is being given, and, unless the submission allows a decision by a
           majority of the arbitrators, all must join in the award. Id.
                  Respondent Republican National Committee was never given ran
           opportunity to be heard at the arbitration hearing. The only notice it received
           was an email notification sent two days before the alleged award was tojbe
           effective.14 The email notification failed to provide the specific details of the
           alleged arbitratibn hearing, such as the actual date the hearing was held, file
           place where thelarbitration hearing was held, the arbitrators of the hearing.ias
           well as the parties present at the hearing. The Petitioner's failure to provide
           this information' further illustrates the lack of fundamental fairness and shows

14
     On the Record Conference.N .T. I 0/2/14, p. 21, Exhibit P-1.
                                  '
                                                            8
         that the arbitration hearing was not a "fair and impartial disposition of the
         merits of the controversy." Id. In summary, Petitioner cannot raise an issue,
         give the Respondent no notice of the hearing, prosecute that issue, decidelin
         his own favor, and then expect a court to give it judicial recognition and
         enforceability  by      entering a judgment on its decision.
                  Section i     11 of the Pennsylvania Consolidated Statutes, states 'as
          follows: " ... the nurisdiction of the court of common pleas over the following
,/
          shall be exercised through its orphans' court division: ... (3) Inter vivos trust
          - the administration and distribution of the real and personal property of inter
          vivas trusts andlthe reformation or setting aside of any such trust ... " 20 Pa.
          c.s. § 711(3). \
                  The Petition currently before this Court was originally filed in Orphans'
          Court but obviously does not fall within the grant of the jurisdiction to this
          Court. With the] dearth of facts, we are forced to assume that the inter vivos
          trust here was ~he arbitration forum, and the only property sought to be
          distributed was\ the property of Respondent, who is obviously not a trust.
          Therefore, at fi~st glance, this is not a matter of trust administration and/or
           distribution.      ;                                                             ·
                   However J since this Court is confronted with an inter vivas trust acting
           ostensibly outside its sanctioned usual activities with a cavalier disregard for
           propriety and legality, this Court has jurisdiction to see that its administration
           conforms to law. It is certainly within the province of Orphans' Court; to
           prevent inter vivos trusts from being illegally used for improper purposes.]

     Memorandum of the ~on. Matthew D. Carrafiello, A.J. on Roosevelt-Bentman Trllst
     for American Voters (ffeb. 2, 2015) (filed under O.C. No. 608 IV of 2014, control
     number 141397).

                              I

                              i                                                           '
        4. Peter J. Wirs, {he arbitrator who entered the purported award, does not
                           !                                                      ;
           have standing to appeal the Trial Court's Decree nullifying his decision.
                              I!                                                          1
           Mr. Wirs, who was arbitrator of the alleged arbitration          hearing,

     standing to appeal the\ Trial Court's decision dismissing the 59th Republican Ward
                                   l                                                          .,

     Executive Committee'is Petition. The arbitrator is not a "party," nor is the arbitrator
                                   i                                                          ?:
                                   i
     "aggrieved" by the dismissal.
                                       i

                                       I
                                       !        9
      Under Pennsylvbia law, "An appeal may be taken from: ... (3) A court order
                        I                                                                    ,
confirming or denying\confirmation of an [arbitration] award," in the same manner,
                        !                                                                    .


within the same time Jpd to the same extent as an appeal from a final order of court
                            I
in a civil action. 42 P~. C.S. § 7320. While it initially appears that Mr. Wirs has
                            i
                            !
standing to appeal this Court's dismissal of the Petition to Confirm Arbitration
                            i
                                I
Award, under the Penrsylvania Rules of Appellate Procedure, any party appealing

an order must be an "aggrieved party." Pa. R.A.P. Rule 501. As the Arbitrator, Mr.

Wirs is not aggrieved ~y this Court's determination that the arbitration award cannot
                                    i                                                            '.

                                    i
be entered, because ah arbitrator by definition is "a neutral person who resolves
                                    !                                                            .,




disputes between parties, especially by means of formal arbitration." Black's Law
                                        I
                                        '
Dictionary 45 (4th pocket ed. 2011). One cannot be deemed both a neutral and

aggrieved party for   the purposes of1itigating the same issue.
       Moreover, the Pennsylvania Rules of Civil Procedure state that "an .,, .....,,... .,,,,."..

 may not be called to testify as to what transpired before the arbitrators." Pa.

 Rule 1311(b). If an a~bitrator is not permitted to even testify as to what natmeneo

 during an arbitration proceeding, then it seems illogical that an arbitrator
                                            iI
 deemed an aggrieved !party capable of appealing the confirmation or denial of
                                            I
                                             i
 arbitration award by tlhe Trial Court.      !




                                                 10
Conclusion

      The unwillingness                             of the Petitioner to permit the tribunal's actions to 1be
                       l                                                                                  i

viewed with transparency, and the failure to prove the necessary elements of due
                       I!                                                                                 ',
                       I                                                                                  ·.


process, left the Trial Cour; with no recourse but to have dismissed this matter.i If
                           I                                                                              ;
                           I                                                                               :
an arbitration award i~ to be given the effect and force of law, then the award itself
                               \
must be demonstratedlto have been obtained without violating our most basic legal

requirements.

      In that all issues\ have been fully addressed, and the Trial Court having ente1ed
                                   !                                                                           .
its decision in accordance with controlling law, it is respectfully submitted that it.b. e
                        '



affirmed.




                                       I
Dated:   _sJzz/Lf
 Peter J. Wirs

 Britain Henry, Esq.
                                           iI
 Jonathan Goldstein, Esq.
                                           I

 Lawrence Barth, Esq. \
                                                I
                                                l
 Mark A. Pacella, Esq.                          I
                                                !




                                                                    11